Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a stator comprising:
a stator core [31]; 
coils [33] of multiple phases that are wound around the stator core via an insulator [32], the coils including a plurality of terminal lines; 
a guide member [60] that is disposed on one side of the stator core in an axial direction, and being configured to guide for guiding the terminal lines of the coils along a circumferential direction, wherein the circumferentially guided terminal lines are at a position overlapping with the coils in the axial direction, wherein the coils comprising coils of different systems connected to circuits of the different systems, the guide member has a collecting portion [74] the collecting portion configured to collect the plurality of terminal lines [33a] of the different systems at one place in the circumferential direction so as to be arranged in a straight line in a radial direction.
	The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the most relevant prior art refs are JP 6118152, WO 2018/062346 disclosing stator having guide member for guiding the terminal lines of the coils along a circumferential direction, wherein the collecting portions the collecting portion configured to collect the plurality of terminal lines are arranged along the circumferential direction.  Thus, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see the above bolded italic font section) in combination with other limitations recited in the claims.  


    PNG
    media_image1.png
    668
    1584
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834